              Case 2:19-cv-00301-RSL Document 83 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                    NO. C19-301RSL
 9
                           Plaintiff,
10
                                                               MINUTE ORDER
                    v.
11
      MAURICE KING, et al.,
12
                           Defendants.
13

14

15       The following Minute Order is made and entered on the docket at the direction of the
16   HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:

17

18          In light of the novel coronavirus pandemic, the United States Courthouse in Seattle

19   remains closed. The Court will continue resolving pending motions, but the deadline for
20   submitting motions in limine, the trial date, and the remaining pretrial deadlines are hereby
21
     STRICKEN.
22
            Within twenty-one days of the Court’s resolution of the pending summary judgment
23
     motion(s) or of the reopening of the Seattle Courthouse whichever is later, the parties shall file a
24

25   joint status report addressing the following issues: (a) the number of court days needed to try the

26   remaining claims; (b) whether settlement is possible; and (c) mechanisms and/or procedures that
27

28   MINUTE ORDER- 1
              Case 2:19-cv-00301-RSL Document 83 Filed 05/06/20 Page 2 of 2



 1   could be utilized to shorten the trial, such as waiving jury, submitting deposition testimony or
 2   expert reports in lieu of live witnesses, stipulating to undisputed facts, etc. The Court anticipates
 3
     a significant backlog of both criminal and civil cases when the Courthouse reopens. Criminal
 4
     matters will take precedence, but the Court will use the joint status report submitted by the
 5

 6   parties to reset the motion in limine, pretrial, and trial dates in this matter.

 7

 8          DATED this 6th day of May, 2020.
 9

10                                                       /s/Kerry Simonds
                                                         Kerry Simonds, Deputy Clerk
11                                                       to Robert S. Lasnik, District Judge
                                                         206-370-8519
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   MINUTE ORDER- 2
